          Case 3:21-cv-00286-MMD-WGC Document 4 Filed 09/16/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MICHAEL V. LUJAN,                                      Case No.: 3:21-cv-00286-MMD-WGC

 4          Plaintiff                                                       Order

 5 v.

 6 BLACKSTONE CAREER INSTITUTE,
   ELAINE SMITH,
 7
        Defendants
 8

 9

10         Plaintiff is an inmate within the Nevada Department of Corrections (NNCC), housed at

11 Northern Nevada Correctional Center (NNCC). (ECF No. 1.) He filed a document which

12 appeared to state it was both a civil rights complaint and application to proceed in forma

13 pauperis (IFP). (ECF No. 1.)

14         On August 11, 2021, the court issued an order noting that Plaintiff included the required

15 financial certificate for an inmate seeking to proceed IFP, but he did not complete the IFP

16 application on the court’s required form. The court directed the Clerk to send Plaintiff a copy of

17 the instructions and application to proceed IFP for an inmate, and gave Plaintiff 30 days to file

18 his completed IFP application or pay the full filing fee. (ECF No. 2.)

19         This order was returned as undeliverable with a notation that Plaintiff has been

20 transferred to Southern Desert Correctional Center (SDCC). (ECF No. 3.)

21         Local Rule IA 3-1 requires a pro se party to immediately file with the court written

22 notification of any change of mailing address. Failure to comply with the rule may result in

23 dismissal, entry of default or other appropriate sanctions.
          Case 3:21-cv-00286-MMD-WGC Document 4 Filed 09/16/21 Page 2 of 2




 1         The Clerk shall SEND Plaintiff this Order, along with the instructions and application to

 2 proceed IFP for an inmate to him at SDCC. Plaintiff has 21 days from the date of this Order to

 3 file a completed IFP application and updated financial certificate, as well as a written notice of

 4 change of address. If Plaintiff fails to comply with this Order, his action may be dismissed.

 5         Plaintiff is reminded that he will still be required to pay the filing fee (either $350 over

 6 time if granted IFP status or $402 if not granted IFP status) even if his action is dismissed on

 7 screening.

 8         IT IS SO ORDERED.

 9

10 Dated: September 16, 2021

11                                                            _________________________________
                                                              William G. Cobb
12                                                            United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



                                                      2
